United States Court of Appeals
                     For the First Circuit


No. 12-1639

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        BRIAN K. ROGERS,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MAINE

          [Hon. George Z. Singal, U.S. District Judge]



                             Before

                       Lynch, Chief Judge,
               Stahl and Thompson, Circuit Judges.



     Robert C. Andrews on brief for appellant.
     Thomas E. Delahanty II, United States Attorney, and Margaret
D. McGaughey, Assistant United States Attorney, on brief for
appellee.



                          July 2, 2014
            Per curiam.    Following his conviction for possession of

child   pornography,   defendant    Brian   Rogers    appealed   both   his

conviction and the district court's restitution order requiring him

to pay $3,150 to Vicky, the victim who appeared in at least nine

video clips found on his computer. We affirmed both the conviction

and the restitution order.      See United States v. Rogers, 714 F.3d

82 (1st Cir. 2013). The Supreme Court granted certiorari, vacated,

and remanded for further consideration in light of its recent

decision in Paroline v. United States, 134 S. Ct. 1710 (2014). See

Rogers v. United States, 134 S. Ct. 1933 (2014).         We have received

post-remand briefing from the parties.          Defendant argues that the

sum of $3,150 does not accord with the causation requirements of

Paroline.   He is wrong.

            Paroline concerned the methodology to be used by the

district courts for crafting restitution orders, and confirmed such

awards were to be made in the exercise of the court's "discretion

and sound judgment."      134 S. Ct. at 1728.    It did not change any of

the standards relevant to defendant's underlying conviction, and

defendant does not so argue.       We adopt our prior reasoning as to

defendant's conviction.      See Rogers, 714 F.3d at 86-88.

            We also affirm the district court's restitution order.

We review restitution orders for abuse of discretion.              United

States v. Kearney, 672 F.3d 81, 91 (1st Cir. 2012).          Although the

district court did not have the benefit of Paroline at the time it


                                   -2-
made its decision, we conclude, applying Paroline, that the order

is not an abuse of discretion.      Paroline requires district courts

to "determine the amount of the victim's losses caused by the

continuing traffic in the victim's images . . . , then set an award

of restitution in consideration of factors that bear on the

relative   causal    significance   of    the   defendant's    conduct   in

producing those losses."      134 S. Ct. at 1728.          Those factors

include:

           the number of past criminal defendants found
           to have contributed to the victim's general
           losses; reasonable predictions of the number
           of future offenders likely to be caught and
           convicted for crimes contributing to the
           victim's general losses; any available and
           reasonably reliable estimate of the broader
           number of offenders involved (most of whom
           will,   of  course,   never   be  caught   or
           convicted); whether the defendant reproduced
           or distributed images of the victim; whether
           the defendant had any connection to the
           initial production of the images; how many
           images of the victim the defendant possessed;
           and other facts relevant to the defendant's
           relative causal role.

Id.

           The   district   court's      decision   comports   with   these

instructions.       The court considered a chart submitted by the

government showing the individual amounts of restitution orders to

Vicky that had been entered in past cases.            The district court

excluded past costs and based its award on an estimate of Vicky's

future therapy costs, occasioned by defendant's conduct.          It first

limited the losses to general losses from "continuing" traffic in

                                    -3-
Vicky's images from the period when defendant had viewed them.                It

then    distinguished       the   future   therapy   losses   attributable    to

defendant from the harm resulting from other viewers and from

Vicky's therapy needs relating to her father and the difficulty of

her relationships with male friends.            The court further considered

the fact that several other defendants had been sentenced and

ordered to pay restitution for possessing images of Vicky, and that

defendant viewed the images and may also have shared them through

a file sharing program.           The court commented that it would select

a restitution figure representing the cost of 18 therapy visits,

but    noted    that   50   visits   would    also   have   been   a   reasonable

conclusion.       The court picked a figure at the low end.               On the

basis of these factors, the court entered a restitution order of

$3,150.

               This order certainly was not an abuse of discretion in

light of Paroline.          Consequently, we affirm the district court's

restitution order.

               So ordered.




                                        -4-